Case 2:11-cr-20386-GCS-MKM ECF No. 83, PageID.1038 Filed 05/26/20 Page 1 of 12




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION



 UNITED STATES OF AMERICA,

                   Plaintiff,
                                            Case No. 11-20386
 vs.
                                            HON. GEORGE CARAM STEEH
 LAWRENCE SAMPLE,

               Defendant.
 ___________________________/

                ORDER DENYING DEFENDANT’S MOTION
              FOR COMPASSIONATE RELEASE [ECF No. 77]

       Defendant Lawrence Sample moves the Court for compassionate

 release due to dangers posed by the spread of COVID-19 at the federal

 prison where he is housed. For the reasons set forth below, Defendant’s

 motion for resentencing is DENIED.

 I.    Factual Background

       On August 20, 2012, Defendant pled guilty pursuant to a Rule 11

 Agreement to possession with intent to distribute heroin, possession with

 intent to distribute cocaine base, possession of a firearm in furtherance of a

 drug trafficking crime, and felon in possession of a firearm. On December

 10, 2012 the Court sentenced Defendant to 180 months, followed by 8

                                      -1-
Case 2:11-cr-20386-GCS-MKM ECF No. 83, PageID.1039 Filed 05/26/20 Page 2 of 12




 years of supervised release. Defendant was initially detained on June 1,

 2011 and has been incarcerated since that date. Defendant is 42 years

 old and his projected release date is March 10, 2024.

       Defendant is currently housed at FCI Elkton, a minimum-security

 facility in Ohio. Due to a lack of virus testing, as well as the dormitory-style

 living conditions which do not allow for appropriate social distancing inside

 the prison, COVID-19 has posed a significant threat to the health and

 safety of inmates and prison staff at Elkton. At present there are 135

 inmates and 8 staff with confirmed positive cases of COVID-19. See

 https://www.bop.gov/coronavirus/index.jsp. The situation at FCI Elkton is

 at the root of a putative class action lawsuit brought by the ACLU on behalf

 of inmates with conditions that put them at increased risk of complications

 or death if they contract COVID-19. That lawsuit seeks to have categories

 of inmates receive expedited consideration and immediate transfer from

 the physical confines of Elkton. Craig Wilson, et al. v. Mark Williams, et al.,

 Case No. 4:20-cv-00794.

       Defendant Sample has chronic asthma, which he has long treated

 with the medication albuterol. Defendant’s medical records have been

 submitted to the Court under seal. A record in 2019 noted that Defendant

 had “mild intermittent asthma” and that he “infrequently needs to use


                                       -2-
Case 2:11-cr-20386-GCS-MKM ECF No. 83, PageID.1040 Filed 05/26/20 Page 3 of 12




 albuterol for rescue puffs in the day or night.” (Doc. 82, PageID 989) At

 that time, Defendant had “no reports [of] chest pain, pressure,” or

 shortness of breath. (Id.) Another 2019 medical record described

 Defendant’s asthma as “unspecified,” and noted that his albuterol inhaler

 was not to be used daily, only “as needed.” (Doc. 82, PageID 1008-1009)

 In January 2020, the records describe his asthma as “mild intermittent” and

 noted that he “has not need[ed] inhaler in past 6 months.” (Doc. 82,

 PageID 1020) On April 29, 2020, Defendant received medical treatment

 for chest pain and shortness of breath. (Doc. 82, PageID 1017) Defendant

 told medical staff that he felt pain in his chest and was using his albuterol

 inhaler 2x per day. He did not report a cough, body aches, or a sore throat.

 His lungs were “clear to auscultation.” (Doc. 82, PageID 1018) Defendant

 was prescribed an additional asthma medication: the inhaler Mometasone

 Furoate. (Id.) He was scheduled to have a follow-up appointment on May

 22, 2020.

       On April 28, 2020, Defendant’s attorney wrote to the caseworker at

 Elkton requesting that Defendant be considered for transfer to home

 confinement, or alternatively to be furloughed to home confinement until

 the abatement of the pandemic. Defendant referred to his asthma and

 requested that he be released to the home of his brother or sister.


                                       -3-
Case 2:11-cr-20386-GCS-MKM ECF No. 83, PageID.1041 Filed 05/26/20 Page 4 of 12




 Defendant has not received a response to his request.

        Defendant contends that while incarcerated, he has been a model

 prisoner, became a life coach and works as a tutor in the education

 department assisting other inmates in achieving their GED. He also

 contends he has no history of violent crime, while admitting he pled guilty

 to possessing a firearm in furtherance of a drug trafficking crime. However,

 Defendant’s criminal history also includes assault with intent to do great

 bodily harm, after he entered someone’s home and shot the resident in the

 leg.

        Following directives from the Attorney General, the Bureau of Prisons

 (“BOP”) is assessing its entire prison population to determine which

 inmates face the most risk from COVID-19, pose the least danger to public

 safety, and can safely be granted home confinement. 03-26-2020

 Directive to BOP; 04-03-2020 Directive to BOP. This process necessarily

 requires the BOP to identify the best candidates for release, ensure that

 their homes are suitable for home confinement, and arrange a way to

 quarantine each of them for 14 days. As of May 21, 2020, these directives

 have resulted in at least 2,932 inmates being placed on home confinement.

 See https://www.bop.gov/coronavirus/index.jsp.




                                      -4-
Case 2:11-cr-20386-GCS-MKM ECF No. 83, PageID.1042 Filed 05/26/20 Page 5 of 12




 II.   Legal Standard

       This Court’s authority to grant Defendant’s request for

 compassionate release is governed by 18 U.S.C. § 3582(c)(1)(A), as

 amended by the First Step Act of 2018. This section allows for judicial

 modification of an imposed term of imprisonment when three criteria have

 been met: (1) the defendant has first exhausted all administrative remedies

 with the BOP or at least allowed the BOP 30 days to act on his request

 before seeking compassionate release on their own motion; (2)

 extraordinary and compelling reasons warrant such a reduction; and (3)

 the reduction is consistent with the applicable policy statements issued by

 the Sentencing Commission and the court has considered the factors set

 forth in section 3553(a). 18 U.S.C. § 3582(c)(1)(A)(i).

       An “extraordinary and compelling reason” for the reduction can be

 satisfied in cases where a defendant’s medical conditions or overall state

 of health are such that they cannot be treated effectively or will worsen in a

 custodial environment. To qualify, a defendant must have a medical

 condition, age-related issue, family circumstance, or other reason that

 satisfies the criteria in USSG § 1B1.13(1)(A) & cmt. n.1, and he must “not

 [be] a danger to the safety of any other person or to the community,”

 USSG § 1B1.13(2).


                                      -5-
Case 2:11-cr-20386-GCS-MKM ECF No. 83, PageID.1043 Filed 05/26/20 Page 6 of 12




        Before granting a motion for compassionate release, the Court must

 review the § 3553(a) factors to the extent that they are applicable and

 determine whether they support or undermine the sentence reduction.

 III.   Analysis

        A.    Exhaustion of Administrative Remedies

        Until recently, only the BOP could move for compassionate release.

 The First Step Act of 2018 amended the statute, permitting defendants to

 move for compassionate release themselves. First Step Act § 603(b), Pub.

 L. No. 115-319, 132 Stat. 5194, 5239 (Dec. 21, 2018). The provision

 permitting a defendant-initiated motion includes an exhaustion

 requirement. Id. If a defendant moves for compassionate release, the

 district court may not act on the motion unless the defendant files it “after”

 either completing the administrative process within the BOP or waiting 30

 days from when the warden at the facility received the request. 18 U.S.C. §

 3582(c)(1)(A).

        Courts, including those in this district, are split on whether the

 exhaustion requirement is waivable in the midst of the current pandemic.

 Compare United States v. Alam, No. 15-20351, 2020 WL 1703881 (E.D.

 Mich. Apr. 8, 2020) (Cox, J.) (exhaustion is required) with United States v.

 Saad, No. 16-20197, 2020 WL 2065476 (E.D. Mich. Apr. 29, 2020) (Hood,


                                        -6-
Case 2:11-cr-20386-GCS-MKM ECF No. 83, PageID.1044 Filed 05/26/20 Page 7 of 12




 C.J.) (exhaustion may be excused). This Court finds the analysis

 undertaken in United States v. Haney, No. 19-CR-541, 2020 WL 1821988

 (S.D.N.Y. Apr. 13, 2020) to be persuasive. That court examined the

 statutory language which gives a defendant the choice of either exhausting

 administrative remedies or waiting 30 days after serving his petition on the

 warden before filing a motion in court. With the second option, the statute

 allows a defendant to come to court before the agency has rendered a final

 decision. This demonstrates that Congress was less concerned with

 protecting administrative agency authority and intended that defendants

 have the right to a meaningful and prompt judicial determination.

 Therefore, the Haney court concluded “that Congress cannot have

 intended the 30-day waiting period of § 3582(c)(1)(A) to rigidly apply in the

 highly unusual situation in which the nation finds itself today.” Id. at *3

 (quoting United States v. Russo, No. 16-cr-441, 2020 WL 1862294

 (S.D.N.Y. Apr. 3, 2020)); accord United States v. Atwi, No. 18-20607, 2020

 WL 1910152, at *3 (E.D. Mich. Apr. 20, 2020) (Michelson, J.); United

 States v. Demetrious Flenory, No. 05-80955, 2020 WL 2124618, at *4-5

 (E.D. Mich. May 5, 2020) (Lawson, J.).

       In this case, where Defendant did not submit a request to the warden

 for compassionate release, he argues that he has nevertheless


                                       -7-
Case 2:11-cr-20386-GCS-MKM ECF No. 83, PageID.1045 Filed 05/26/20 Page 8 of 12




 constructively exhausted his administrative efforts. Defendant contends

 that the BOP has failed to respond to the request for home confinement

 that he made to his caseworker, the directives issued by the Attorney

 General, and the orders of the District Court for the Northern District of

 Ohio in the habeas litigation. Therefore, he argues that enforcing the

 exhaustion requirement in his case is futile.

       First, BOP release to home confinement and court-ordered

 compassionate release are two different remedies governed by different

 standards. The BOP has the authority to determine a prisoner’s place of

 confinement, 18 U.S.C. §§ 3621, 3624, including releasing an inmate to

 home confinement. Inmates placed on home confinement by the BOP do

 not have their sentences reduced or modified and while on home

 confinement they remain in the custody of the BOP. Compassionate

 release, on the other hand, allows the Court to modify a defendant’s

 sentence. Second, the Court notes that Defendant has no basis for his

 conclusion that the BOP has failed to comply with directives it received

 from the Attorney General or another court. The mere fact that Defendant

 has not been placed in home confinement does not mean that an

 appropriate analysis has not been undertaken.

       There is an undeniable value in having the BOP make the initial


                                       -8-
Case 2:11-cr-20386-GCS-MKM ECF No. 83, PageID.1046 Filed 05/26/20 Page 9 of 12




 review before an inmate is released. The BOP is already responding to

 the pandemic—not just through heightened safety measures, but by

 evaluating its entire prison population for home confinement. By requiring

 a defendant to exhaust, § 3582(c)(1)(A) gives the BOP the opportunity to

 gather an inmate’s medical documentation and other records, evaluate the

 request, and decide in the first instance whether it justifies seeking

 compassionate release or pursuing some other form of relief.

 Still, the Court believes that § 3582(c)(1)(A)’s exhaustion requirement is

 waivable in certain instances, particularly where a defendant cannot

 feasibly exhaust their administrative remedies without the potential for

 serious health consequences.

       The Court finds that waiver of the exhaustion requirement applies in

 this case.

       B.     Extraordinary and Compelling Reason

       Next, there must be an extraordinary and compelling reason for the

 Court to modify Defendant’s sentence under 18 U.S.C. § 3582(c)(1)(A)(i).

 Compassionate release is narrowly limited to those defendants who are

 most in need per USSG § 1B1.13. That policy statement limits

 “extraordinary and compelling reasons” to four categories: (1) the inmate’s

 medical condition; (2) the inmate’s age; (3) the inmate’s family


                                       -9-
Case 2:11-cr-20386-GCS-MKM ECF No. 83, PageID.1047 Filed 05/26/20 Page 10 of 12




 circumstances; and (4) other reasons “[a]s determined by the Director of

 the Bureau of Prisons,” which the BOP has set forth in Program Statement

 5050.50. USSG § 1B1.13 cmt. n.1.

       Defendant asserts that asthma makes him more at risk for

 complications from COVID-19. Intermittent asthma, which in Defendant’s

 case is treated with medication, is not a serious physical or medical

 condition on its own to qualify as an “extraordinary and compelling reason”.

 The CDC has found that the following underlying medical conditions

 place individuals at risk for severe illness from COVID-19: serious heart

 conditions, the immunocompromised, severe obesity (defined as BMI of 40

 or higher), diabetes, chronic kidney disease, and liver disease. CDC

 Website, People at Higher Risk. In addition, the CDC has said that “people

 with moderate to severe asthma may be at higher risk of getting very sick

 from Covid -19.” CDC Website, People with Moderate to Severe Asthma.

 Defendant has no record of having moderate or severe asthma; instead,

 his medical records refer to “mild intermittent asthma” that is treated with

 medication as needed.

       Furthermore, conditions at FCI Elkton are improving with an increase

 in testing and a decrease in COVID-19 infection rates. This appears to be

 due to numerous safety measures implemented by the BOP. Elkton FCI


                                      - 10 -
Case 2:11-cr-20386-GCS-MKM ECF No. 83, PageID.1048 Filed 05/26/20 Page 11 of 12




 appears to be past the peak of the infection.

       Finally, § 1B1.13(2) only permits release if a defendant is “not a

 danger to the safety of any other person or to the community.”

 Defendant’s criminal history does not support such a conclusion. In 2003,

 Defendant was arrested and found in possession of two firearms. (PSR ¶

 37.) At his arrest, Defendant provided a false name to the arresting

 officer. Defendant ultimately pleaded guilty to attempted carrying a

 concealed weapon and was sentenced to $600 in fines and costs. In

 2004, Defendant was arrested after entering a home and shooting the

 resident of the home in the leg. (PSR ¶ 38.) He was convicted after a jury

 trial of assault with intent to do great bodily harm less than murder and

 felony firearm. Defendant was sentenced to 23 months to 10 years. In

 June 2008, he was released on parole. (Id.) Only two years later

 Defendant was under investigation by the DEA for engaging in drug

 trafficking in the case resulting in his current sentence.

       C.    18 U.S.C. § 3553(a) Factors

       In Defendant’s case, the § 3553(a) factors, including his history and

 characteristics, seriousness of the offense, promoting respect for the law,

 and providing just punishment weigh in favor of denying his request for

 compassionate release.


                                       - 11 -
Case 2:11-cr-20386-GCS-MKM ECF No. 83, PageID.1049 Filed 05/26/20 Page 12 of 12




       For all of the reasons outlined above, Defendant’s motion for

 compassionate release is DENIED.

 Dated: May 26, 2020

                                           s/George Caram Steeh
                                           GEORGE CARAM STEEH
                                           UNITED STATES DISTRICT JUDGE


                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                      May 26, 2020, by electronic and/or ordinary mail.

                                      s/Brianna Sauve
                                        Deputy Clerk




                                           - 12 -
